                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS

 ASSESSMENT TECHNOLOGIES
 INSTITUTE, L.L.C.,

               Plaintiff,
                                                          Case No. 2:19-CV-2514-JAR-KGG
               v.

 CATHY PARKES, D/B/A LEVEL UP RN,

               Defendant.


                                 MEMORANDUM AND ORDER

       Before the Court is Plaintiff Assessment Technologies Institute (“ATI”)’s Motion to

Redact Transcript re Portions of Preliminary Injunction Hearing Transcript (Docs. 78 & 80). On

November 12, 2019, the Court heard evidence and argument on ATI’s Motion for Preliminary

Injunction.1 On December 9, 2019, the Court issued a memorandum and order granting in part

and denying in part ATI’s preliminary injunction motion.2 Portions of the order were publicly

redacted3 and an unredacted version of the order was filed under seal.4 ATI now moves to redact

portions of the official transcript from the November 12, 2019 preliminary injunction hearing.5

The Court expedited briefing on this motion. Because no response or reply was filed and the

expedited deadlines have passed, this motion is ripe for decision and the Court is prepared to

rule. As described more fully below, the Court grants in part and denies in part Defendant’s

motion to redact.


       1
           Doc. 13.
       2
           Doc. 59.
       3
           Doc. 63.
       4
           Doc. 59.
       5
           Doc 78.
I.       Legal Standard

         Federal courts “recognize a general right to inspect and copy public records and

documents, including judicial records and documents.”6 The Court, however, does have

“discretionary power to control and seal, if necessary, records and files in its possession.”7 “In

exercising this discretion, [the court] weigh[s] the interests of the public, which are

presumptively paramount, against those advanced by the parties.”8 “The Court should seal

documents based only on articulable facts known to the Court, and not based on unsupported

hypothesis or conjecture.”9

II.      Discussion

         ATI seeks to redact portions of the publicly available preliminary injunction transcript

that contain largely the same information the Court has previously granted leave to redact in

earlier filings in this case. Specifically, ATI seeks to redact its trade secrets that appear in the

transcript in the form of questions, test items, and answers found in ATI’s exams intended for

nursing school examinations and preparation for nursing licensure examinations. Additionally,

ATI seeks to redact details of its business relationships, including the identities of its customers.

The only material ATI now seeks to redact that it was not previously granted leave to redact is

testimony explaining the structure of an ATI multiple choice exam question10 and testimony

regarding ATI’s protocol for re-using exam questions in different years’ exams.11 For reasons


         6
             Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 597 (1978).
         7
             Crystal Grower’s Corp. v. Dobbins, 616 F.2d 458, 461 (10th Cir. 1980).
         8
             Id.; see also United States v. Apperson, Nos. 14-3069, 14-3070, 2016 WL 898885, at *6 (10th Cir. Mar. 9,
2016).
         9
             McCaffrey v. Mortg. Sources, Corp., No. 08-2660-KHV, 2010 WL 4024065, at *1 (D. Kan. Oct. 13,
2010).
         10
              Doc. 76-1 at 91–91.
         11
              Id. at 94.

                                                           2
discussed below, ATI’s motion to file the preliminary injunction transcript under seal, and make

a redacted version of the transcript publicly available, is granted in part and denied in part.

         A.       Trade Secrets

         ATI seeks to redact testimony regarding ATI exam questions, test items, and answers that

constitute confidential trade secrets.12 Hearing testimony regarding these trade secrets includes

verbatim recitations of ATI test questions and answers, and references to Parkes’ video

transcripts and “Level Up RN” materials that are likely substantially similar to ATI’s test

material.13 Such testimony occurred in both parties’ opening statements as well as in witness

examinations.

         ATI argues this information is highly proprietary and of little interest to the public;

disclosure of ATI’s secure exam information could harm ATI’s reputation, and competitive edge.

It further argues keeping this information confidential is within the public’s interest of ensuring

nursing students are adequately trained and prepared to enter the nursing profession and do not

merely memorize exam questions and answers.

         The Court previously allowed the parties to file documents under seal that contained the

same information ATI now seeks to redact. The parties previously agreed to redactions of this

same material.14 Accordingly, the Court also finds it appropriate to file under seal testimony

containing ATI’s trade secrets. ATI’s interest in keeping its exam questions and answers secure,




         12
            In its December 9, 2019 Order, the Court found ATI’s exam questions, test items, and answers constitute
trade secrets, some of which were likely misappropriated by Parkes. Doc. 59 at 31–34.
       13
          In its December 9, 2019 Order, the Court found that some portions of Parkes’ Level Up RN study cards
and YouTube videos were likely substantially similar to ATI’s materials. Doc. 59 at 25.
         14
           “The limited redactions identified by ATI contain information that was previously the subject of orders
from the Court granting the parties’ motions for leave to file under seal—i.e., information pertaining to ATI’s trade
secret questions and answers on the ATI Proctored Exams and the identities of certain ATI customer schools whose
sensitive business communications are discussed. See Dkt. Nos. 18, 40, 41.” Doc. 63 at 1–2.

                                                          3
for competitive business reasons and upholding the integrity of the nursing profession, outweighs

the public’s interest in access to these portions of testimony.

        B.          Business Information

        Next, ATI seeks to redact the names and identifying information of its customers

contained in the preliminary injunction transcript. Such identifying testimony includes

references to the names of specific nursing schools that are clients of ATI, as well as references

to the size or status of ATI’s accounts with these clients. Testimony also includes information

about contract negotiations with one particular nursing-school client.

        ATI argues this testimony poses a threat to ATI’s competitive position, the goodwill of

its customers, and would give ATI’s competitors an unfair advantage. It further argues the

public has no compelling interest in the identities of specific ATI clients.

        The Court previously granted leave to file under seal references to the names of ATI

clients in earlier filings. The Court finds ATI’s requested redactions are in line with information

for which the Court previously granted leave to file under seal. The proposed redactions are as

minimal as possible to protect ATI’s valid business interests without infringing on the public’s

right to access.

        C.          Non-substantive Exam Content

        ATI seeks to redact two portions of the preliminary injunction hearing transcript that

relate to technical administration of their exams. Specifically, ATI seeks to redact testimony that

discusses (1) the structure of an ATI multiple choice question15 and (2) whether and how ATI

reuses exam content in exams of different years.16



        15
             Doc. 76-1 at 91–91.
        16
             Id. at 94.

                                                  4
       The testimony regarding the structure of ATI’s multiple choice questions or “test items”

does not contain the same confidential trade secrets or business information as the material

discussed above and therefore may not be filed under seal. This portion of the testimony

mentions that a test item consists of one correct answer and three incorrect answers. ATI does

not argue that this exam question format is unique, and its disclosure does not compromise the

security of its exams nor disclose substantive exam questions or answers. Surely, it is not a

secret to examinees that they are to select a correct answer from multiple incorrect answer-

choices. Accordingly, lines 22–25 on page 90, and line 1 of page 91 may not be filed under seal.

        Testimony regarding ATI’s use and reuse of exam questions on different years’ exams

is, however, appropriate to restrict from public access. This testimony discusses ATI’s internal

operations, business decisions, and exam-creation methods such that it could harm ATI’s

competitive edge and reputation. It is, thus, appropriate to be filed under seal.

       IT IS THEREFORE ORDERED BY THE COURT that Plaintiff’s Motion to Redact

Transcript re Portions of Preliminary Injunction Hearing Transcript (Docs. 78 & 80) is granted

in part and denied in part as explained in this order. The Clerk’s office is directed to file the

Transcript of Motion for Preliminary Injunction Hearing (Doc. 76) under seal, immediately.

       IT IS FURTHER ORDERED that the court reporter will publicly file a redacted

version of the Transcript of Motion for Preliminary Injunction Hearing in accordance with this

order, no later than April 1, 2020.

       IT IS SO ORDERED.


       Dated: March 24, 2020

                                                     S/ Julie A. Robinson
                                                     JULIE A. ROBINSON
                                                     CHIEF UNITED STATES DISTRICT JUDGE

                                                 5
